Title: From John Adams to Winthrop Sargent, 7 April 1799
From: Adams, John
To: Sargent, Winthrop



Sir
Quincy April 7. 1799

I have received your Letter of the Eighth of January inclosing an Address from the Inhabitants of the Missisippy Territory, which is very acceptable an pleasing to me.
For the polite manner in which you communicated this kind attention of your fellow Citizens to me, I pray you to accept my Thanks.
The situation in which your Country has placed you, is at present of great Importance to its Interest and Safety, and I doubt not your Conduct in it will be marked with that Zeal, Industry, Œconomy Integrity and Ability which have always attended your course through Life. With great Esteem I have the Honor to be, Sir your most obedient servant

John Adams